IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


JAY FOLSE

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:19-cv-00488

WEST VIRGINIA UNIVERSITY, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER

       This action was referred to United States Magistrate Judge Dwane L. Tinsley for

submission to this court of proposed findings of fact and recommendation for disposition, pursuant

to 28 U.S.C. § 636(b)(1)(B). On September 27, 2019, Magistrate Judge Tinsley submitted the

Proposed Findings of Fact and Recommendation [ECF No. 12] (“PF&R”), recommending the

court grant in part defendants’ Motion to Dismiss as to plaintiff’s 42 U.S.C. § 1983 claims [ECF

No. 6]; and that the court dismiss without prejudice plaintiff’s state-law claims pursuant to 28

U.S.C. § 1367(c). On October 18, 2019, this court ADOPTED and INCORPORATED PF&R

[ECF No. 13] — GRANTING IN PART the Motion to Dismiss as to plaintiff’s 42 U.S.C. §1983

claims [ECF No. 6] and DISMISSING WITHOUT PREJUDICE plaintiff’s state-law claims

pursuant to 28 U.S.C. § 1367(c).

       On October 18, 2019, the plaintiff filed objections to the PF&R [ECF No. 14]. These

objections were untimely. The deadline for filing objections was October 15, 2019. See L.R. Civ.

P. 7.1(a)(7); Fed. R. Civ. P. 6(a)(1). The plaintiff’s objections are postage stamped and dated
October 16, 2019 [ECF No. 14-1]. Therefore, the court does not consider the objections. However,

even if the court were to consider the plaintiff’s objections, they are without merit. The plaintiff’s

next procedural step for relief is to appeal this decision to the Fourth Circuit Court of Appeals in

a timely manner. The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.




                                               ENTER:         October 25, 2019




                                                  2
